UN|TED STATES DlSTRlCT COURT/SOUTHERN DlSTR|CT OF NEW YORK Attorney: M|CHAEL FA|LLACE &

ASSOC|ATES, P.C. ~ 2371

 

AooLFo HuMBERTo Ai_lviAzo viDAL, iNoivlouALLY AND oN BEHALF oF '"de>< #1 1118-CV-08819-VSB
oTHERs siMiLARLY siTuATEo
P|aintiff(s)
-a_aainst- Date Filed:
THE DRAFT HousE LLc (o/B/A THE DRAFT HousE) ETAL AFF|DAV|T oF SERV|CE
Defendant(s)

 

STATE OF NEW YORK: COUNTY OF NEW YORK ssi

ALICEA HART BE|NG DULY SWORN DEPOSES AND SAYS DEPONENT |S NOT A PARTY TO TH|S
ACT|ON AND OVER THE AGE OF E|GHTEEN YEARS AND RES|DES |N THE STATE OF NEW YORK.

That on October 4, 2018 at 02:37 PlV| at

 

C/O THE DRAFT HOUSE
3473 BROADWAY
NEW YORKl NY 10031

deponent served the within true copy/copies of the SUMMONS lN A C|V|L ACT|ON AND CON|PLA|NTl
NOT|CE OF iNTENTlON TO ENFORCE L||VllTED L|ABlLlTY COMPANY lV|EMBER L|AB|L|TY FOR
SERV|CES RENDERED on MAUR|Z|O SALlERNOl the defendant/respondent therein named,

SU|TABLE
AGE

MA|L|NG

Nl|L|TARY
SERV|CE

Sworn to me on: October 4, 2018

by delivering thereat a true copy/copies of each to MARCEL "DOE" a person of suitable age and discretion Said
premises is the defendant‘s/respondent's actual place of business within the state. He identified himself as the CO-
WORKER of the defendant/respondent

Deponent further states that he describes the person actually served as follows:

Sex Skin Color Hair Color Age (Approx.) Height (Approx.) Weight (Approx)
N|ALE WH|TE BLACK 40 5'3 150

 

 

Deponent enclosed a true copy/copies of same in a postpaid wrapper properly addressed to the defendant/respondent at
the defendant's/respondent's actual place of business at

C/O THE DRAFT HOUSE
3473 BROADWAY
NEW YORK, NY 10031

and deposited said wrapper in a post office or official depository under exclusive care and custody of the United States
Posta| Service within New York State on October 4, 2018 by REGULAR F|RST CLASS MA|L in an envelope marked
PERSONAL & CONF|DENT|AL and not indicating on the outside envelope thereof, by return address or otherwise that the
communication is from an attorney or concerns an action against the party to be served.

Person spoken to was asked whether the defendant was in the military service of the State of New York or the United
States and received a negative rep|y. Upon information and belief based upon the conversation and observation as
aforesaid deponent avers that the defendant is not in the military service of the State of New York or the United States as
that term is defined in the statutes of the State of New York or the Federal So|diers and Sailors Civil Relief Act.

   

Linda Forman Robin Forman Gotham Process |nc. '

Notary Publicl State of New York Notary Publicl State of New York 299 Broadway ' ALICE HART
NO. 01F05031305 NO. 01 F06125415 NEW YO|'k NY 10007 . _

ouaiined in New vork county ouaiiried in New York county L'Ce"$e #- 2038944

Commission Expires August 1, 2022 Commission Expires April 18, 2021 Docket #: *1090524*

